Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 2/18/2020. 

This communication is the first action on the merits.

Information Disclosure Statement filed on 2/18/2020, is acknowledged and considered by the Examiner.

In response to Examiner’s Restriction Requirement on 9/23/2021, Applicant, on November 4, 2021, elected Group I, Claims 1-13, with traverse.

Claims 1-25 is/are pending, claims 14-25 are withdrawn from consideration. Claims 1-13 have been examined. 



Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-13, in the reply filed on 11/4/2021 is acknowledged.

Applicant’s traversal is on the grounds that Examiner would not be seriously burdened to search and examine all the claim because groups I and II are classified in the same subclass and groups I, II, and II contain similar terms. Examiner respectfully disagrees.

Applicant’s traversal is not found persuasive because each of the inventions has separate distinct elements which would require a different field of search. A serious burden on an examiner exists when independent or distinct inventions require a different field of search. See MPEP 808.02. A different field of search is shown when different search queries would need to be employed or searching of different classes or subclasses would be required. Id.

In this case, the separate elements that are not shared by each invention require different search queries to be employed. 

For example, in the instant case, subcombination I has separate utility such as,   
receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; 
receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; 
receive a reference date for a schedule; and 
create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date.

In the instant case, subcombination II
transmit, to a server in the computer system, selection data indicative of a selection of modules for a project, wherein the modules include respective groups of milestones; 
transmit, to the server, backoff data indicative of a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules;
transmit, to the server, a reference date; and 
receive, from the server, a schedule that provides due dates for when the respective groups of milestones are to be completed, wherein the schedule is generated by the server based on the selection of the modules, the set of backoffs, and the reference date.

In the instant case, subcombination III has separate utility such as, 
selecting, by a computer system, modules from a collection of modules, wherein a module in the collection of modules has a group of milestones; 
selecting, by the computer system, a set of backoffs for a set of the modules, wherein a backoff in the set of modules for the module in the set of modules points to a milestone in another module in the modules; and 
determining, by the computer system, dates for the milestones based on time periods for the milestones, the set of backoffs, and a reference date for the project to form the schedule for the project.
. 
These mutually exclusive and separate elements of each invention not shared by any of the other inventions would require different search queries for each invention, and thus, searching each invention would be a serious burden because each invention requires a different field of search.

For the reasons set forth above, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, “A schedule generation ... and a scheduler in the ..., wherein the scheduler is configured to: 
receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; 
receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; 
receive a reference date for a schedule; and 
create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; receive a reference date for a schedule; and create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; receive a reference date for a schedule; and create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date...; therefore, the claims are directed to a mental process. 

Further, ...receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; receive a reference date for a schedule; and create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date..., under the broadest reasonable interpretation, project scheduling, is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),  fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: system comprising: a computer system; 
Clam 2: a graphical user interface in a display system

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, receive a…, create the schedule..., display, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receive a…, data output – create the schedule..., display....



Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo,  in at least 
[00165]  The flowcharts and block diagrams in the different depicted embodiments illustrate the architecture, functionality, and operation of some possible implementations of apparatuses and methods in an illustrative embodiment. In this regard, each block in the flowcharts or block diagrams can represent at least one of a module, a segment, a function, or a portion of an operation or step. For example, one or more of the blocks can be implemented as program code, hardware, or a combination of the program code and hardware. When implemented in hardware, the hardware can, for example, take the form of integrated circuits that are manufactured or configured to perform one or more operations in the flowcharts or block diagrams. When implemented as a combination of program code and hardware, the implementation can take the form of firmware. Each block in the flowcharts or the block diagrams can be implemented using special purpose hardware systems that perform the different operations or combinations of special purpose hardware and program code run by the special purpose hardware. 
[00166]   In some alternative implementations of an illustrative embodiment, the function or functions noted in the blocks can occur out of the order noted in the figures. For example, in some cases, two blocks shown in succession can be performed substantially concurrently, or the blocks can sometimes be performed in the reverse order, depending upon the functionality involved. Also, other blocks can be added in addition to the illustrated blocks in a flowchart or block diagram. 
[00167]  Turning now to Figure 19, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 1900 can be used to implement server computer 104, server computer 106, client devices 110, in Figure 1. Data processing system 1900 can also be used to implement computer system 210 in Figure 2. In this illustrative example, data processing system 1900 includes communications framework 1902, which provides communications between processor unit 1904, memory 1906, persistent storage 1908, communications unit 1910, input/output (I/O) unit 1912, and display 1914. In this example, communications framework 1902 takes the form of a bus system. 
[00168]  Processor unit 1904 serves to execute instructions for software that can be loaded into memory 1906. Processor unit 1904 includes one or more processors. For example, processor unit 1904 can be selected from at least one of a multicore processor, a central processing unit (CPU), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a network processor, or some other suitable type of processor. 
[00169]  Memory 1906 and persistent storage 1908 are examples of storage devices 1916. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, at least one of data, program code in functional form, or other suitable information either on a temporary basis, a permanent basis, or both on a temporary basis and a permanent basis. Storage devices 1916 can also be referred to as computer-readable storage devices in these illustrative examples. Memory 1906, in these examples, can be, for example, a random-access memory or any other suitable volatile or non-volatile storage device. Persistent storage 1908 can take various forms, depending on the particular implementation. 
 [00170]  For example, persistent storage 1908 can contain one or more components or devices. For example, persistent storage 1908 can be a hard drive, a solid- state drive (SSD), a flash memory, a rewritable optical disk, a rewritable magnetic tape, or some combination of the above. The media used by persistent storage 1908 also can be removable. For example, a removable hard drive can be used for persistent storage 1908. [00171]  Communications unit 1910, in these illustrative examples, provides for communications with other data processing systems or devices. In these illustrative examples, communications unit 1910 is a network interface card. 
[00172]   Input/output unit 1912 allows for input and output of data with other devices that can be connected to data processing system 1900. For example, input/output unit 1912 can provide a connection for user input through at least one of a keyboard, a mouse, or some other suitable input device. Further, input/output unit 1912 can send output to a printer. Display 1914 provides a mechanism to display information to a user. 
[00173]   Instructions for at least one of the operating system, applications, or programs can be located in storage devices 1916, which are in communication with processor unit 1904 through communications framework 1902. The processes of the different embodiments can be performed by processor unit 1904 using computer- implemented instructions, which can be located in a memory, such as memory 1906. 
[00174]  These instructions are referred to as program code, computer usable program code, or computer-readable program code that can be read and executed by a processor in processor unit 1904. The program code in the different embodiments can be embodied on different physical or computer-readable storage medium, such as memory 1906 or persistent storage 1908. [00175]  Program code 1918 is located in a functional form on computer-readable medium 1920 that is selectively removable and can be loaded onto or transferred to data processing system 1900 for execution by processor unit 1904. Program code 1918 and computer-readable medium 1920 form computer program product 1922 in these illustrative examples. In the illustrative example, computer-readable medium 1920 is computer-readable storage medium 1924. 
[00176]   In these illustrative examples, computer- readable storage medium 1924 is a physical or tangible storage device used to store program code 1918 rather than a medium that propagates or transmits program code 1918. Computer readable storage medium 1918, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. 
[00177]  Alternatively, program code 1918 can be transferred to data processing system 1900 using a computer-readable signal media. The computer-readable signal media can be, for example, a propagated data signal containing program code 1918. For example, the computer-readable signal media can be at least one of an electromagnetic signal, an optical signal, or any other suitable type of signal. These signals can be transmitted over connections, such as wireless connections, optical fiber cable, coaxial cable, a wire, or any other suitable type of connection. 
[00178]  Further, as used herein, "computer-readable media 1920" can be singular or plural. For example, program code 1918 can be located in computer-readable media 1920 in the form of a single storage device or system. In another example, program code 1918 can be located in computer-readable media 1920 that is distributed in multiple data processing systems. In other words, some instructions in program code 1918 can be located in one data processing system while other instructions in in program code 1918 can be located in one data processing system. For example, a portion of program code 1918 can be located in computer-readable media 1920 in a server computer while another portion of program code 1918 can be located in computer-readable media 1920 located in a set of client computers. 
The different components illustrated for data processing system 1900 are not meant to provide architectural limitations to the manner in which different embodiments can be implemented. In some illustrative examples, one or more of the components can be incorporated in or otherwise form a portion of, another component. For example, memory 1906, or portions thereof, can be incorporated in processor unit 1904 in some illustrative examples. The different illustrative embodiments can be implemented in a data processing system including components in addition to or in place of those illustrated for data processing system 1900. Other components shown in Figure 19 can be varied from the illustrative examples shown. The different embodiments can be implemented using any hardware device or system capable of running program code 1918

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20140278819A1 to Ramsey et al., (hereinafter referred to as “Ramsey”).

As per Claim 1, Ramsey teaches: (Original) A schedule generation system comprising: a computer system; and a scheduler in the computer system, wherein the scheduler is configured to: ([0084]-[0095])
receive a selection of modules for a project, wherein a module in the modules includes a group of milestones; (in at least [0058] The milestone assignment operation 840 assigns milestones to their respective working level groups and to the appropriate temporal collection based on the due date. An offset date is also calculated in relation to the start or end date of the corresponding working level, depending on the milestone type to ensure that milestone due dates are accurately represented. [0073] A select WIT Groups operation 1120 allows the user to choose the groupings included in or used to organize the visualization
receive a set of backoffs, wherein a backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the modules; (in at least [0045] Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data.  [0067]  The virtual relationships include the working time units or temporal offsets required to maintain the relative schedules between the working level groups as originally specified by the corresponding relationship between the linked activities. The WIT Source of FIG. 9C has five groups and five relationships that must be evaluated and/or recalculated when constraints change compared to 17 activities and 15 relationships in the external project management information of FIG. 9A. [0074] the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information)
receive a reference date for a schedule; and (in at least [0041] The reference module 318 allows the user 216 to link reference data from the database management system 214 or other authorized source with the imported project management information or the transformed project management information. In various embodiments, the reference data is linked when the imported project management information is transformed. Examples of reference data include, but are not limited to, original project schedules, maps, videos, pictures, audio files, multimedia images, and other static data.[0045] The WIT Source allows configuration control between a WIT Source and the imported project management information, as well as between a WIT Source and a user-defined scenario...Timeline data may include, but is not limited to, timeline values such as dollars spread, resources, resources types, start dates, funding, risk, waste, and labor....Resource distributions may include, but are not limited to, information related to how resources are distributed, for example, whether even, escalated, even until a certain date, or other user definable method. [0073] a select scenarios operation 1110 allowing the user to choose the scenario that serves as the basis for the visualization
create the schedule from the modules based on selection of modules, the set of backoffs, and the reference date.  (in at least [0073] a generate report operation 1150 visualizes the report to a selected output device for consumption by the user. [0074] The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information. [0078] The WIT System then calculates outcomes for the alternate scenario and displays selected visualizations of the scenario allowing the user to see useful information such as whether the project is within or over budget for each year. The visualizations also provide indications of the effect of the schedule change on work force, milestones, and other resources. Thus, the WIT System scenarios enhance the decision making process based on the information in the visualizations and reports for the proposed changes to the portfolio. For example, by changing the schedule for removal of a building the workforce resource may decrease indicating a need for a layoff of excess workers. In another example, the schedule change may indicate that certain milestones will not be reached in the desired timeframe.)

As per Claim 2, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein the schedule is a working schedule and wherein the scheduler is configured to: 
facilitate a display of the working schedule on a graphical user interface in a display system; (in at least [0007] the WIT Source may be used to generate and evaluate various “what if” scenarios allowing the user to visualize the cost and schedule impacts at a higher level (e.g., enterprise management) without requiring evaluation and/or recalculation of all of the detailed project data needed for day-to-day project management found in the external project management information created by or used by the external project management tool. Each scenario represents a set of changes made to the baseline WIT Source. [0071] A scenario visualization operation 1040 displays visualizations of the scenario outcome via the user interface 302. In one embodiment, the scenario visualization operation 1040 renders a timeline, relationships, and missed milestones. [0078] The visualizations also provide indications of the effect of the schedule change on work force, milestones, and other resources. Thus, the WIT System scenarios enhance the decision making process based on the information in the visualizations and reports for the proposed changes to the portfolio. For example, by changing the schedule for removal of a building the workforce resource may decrease indicating a need for a layoff of excess workers. In another example, the schedule change may indicate that certain milestones will not be reached in the desired timeframe.)
receive a set of changes to the working schedule displayed on the graphical user interface in the display system; (in at least [0044] Each scenario represents a set of changes made to the baseline WIT Source. Once transformed, the WIT Source is stored for reference and modification. Similarly, scenarios may be saved for review, comparison, and/or use in creating additional scenarios. Each scenario created via the manipulate module 324 is traceable back to the original WIT Source on which the scenario is based. [0072] A revise operation 1050 makes revisions to the transformed project management information. In one embodiment, the revise operation 1050 involves altering the start dates of projects. In another embodiment, multiple scenarios for a given WIT Source with varying manipulations may be created by the user 216 and compared for identifying optimal schedules and resource allocation. Any scenario may optionally be saved by the user 216 for later retrieval.)
update the working schedule based on the set of changes to generate an updated working schedule; and (in at least [0046]  a manipulate operation 530 for manipulating the transformed project management information into alternate constraint and timeline scenarios, a visualization operation 540 for visualizing scenarios and reporting differences between scenarios, and an export operation 550 for updating the original external project management information to match a selected scenario. [0055] The working level is a selected hierarchical level of the imported project management information that can be manipulated while maintaining the underlying logic relationships of the detail project management information. The working level may be applied uniformly to the imported project management information.  [0072] A revise operation 1050 makes revisions to the transformed project management information. In one embodiment, the revise operation 1050 involves altering the start dates of projects. In another embodiment, multiple scenarios for a given WIT Source with varying manipulations may be created by the user 216 and compared for identifying optimal schedules and resource allocation. Any scenario may optionally be saved by the user 216 for later retrieval.)
facilitate a display of the updated working schedule. (in at least [0071] A scenario visualization operation 1040 displays visualizations of the scenario outcome via the user interface 302. In one embodiment, the scenario visualization operation 1040 renders a timeline, relationships, and missed milestones. In another embodiment, the scenario visualization operation 1040 displays an indicator at the top of each column on the user interface based on the outcome of the scenario....The user interface 302 may also provide the user 216 with resulting textual and graphical output and provide visual alerts or indications, which may indicate, for example, that a timeline adjustment affects a project milestone. The user interface 302 may also be configured to display resource totals, including displaying the resource totals by specified groups. FIG. 13 illustrates one embodiment of a screenshot of the user interface displaying manipulated project management information.)

As per Claim 3, Ramsey teaches: (Original) The schedule generation system of claim 2, 
wherein the set of changes is selected from at least one of adding a new module, removing a module, removing a milestone, changing a milestone order, changing a time period for the milestone, changing a selected backoff, changing a buffer, or changing a reference date.  (in at least [0072] A revise operation 1050 makes revisions to the transformed project management information. In one embodiment, the revise operation 1050 involves altering the start dates of projects. In another embodiment, multiple scenarios for a given WIT Source with varying manipulations may be created by the user 216 and compared for identifying optimal schedules and resource allocation. Any scenario may optionally be saved by the user 216 for later retrieval.)

As per Claim 4, Ramsey teaches: (Original) The schedule generation system of claim 2, wherein the scheduler is configured to: 
publish the updated working schedule as a published schedule when a user input is received indicating changes to the working schedule is complete, wherein the published schedule is used to perform the project. (in at least [0074] FIG. 12 is a high level flowchart of the sub-operations of one embodiment of the export operation performed by the export module 328. The export operation allows the changes created using the manipulate module 324 and stored in the scenarios data store 224 to be reincorporated into the external project management information utilized by the external project management tool 210. The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information.)

As per Claim 5, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein in creating the schedule from the modules based on the selection of modules, the set of backoffs, and the reference date for the schedule, the scheduler is configured to: 
order milestones from the groups of milestones in the modules based on the set of backoffs; and (in at least [0045] WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data. [0062] The virtual relationships between working level groups take the place of the activity level dynamic relationships from the external project management information when manipulating the WIT Source. If a scenario moves the initial working level group, the succeeding working level group will be moved as the outcome of the scenario is calculated if its start date occurs within two years of the new finish date of initial working level group under the scenario. The user interface 302 may indicate if/when a milestone is exceeded as the working level groups are moved in time. Examples of virtual relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish, and locked relationships. [0064] the processing of operations 820 through 890 is performed by the transform module 322 at the lowest selected working level. Start/end delta values for each task are maintained at each working level. Working level relationships are maintained at each working level. When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates.)
determine dates for the milestones based on the reference date and time periods defined for the milestones in the modules.  (in at least [0062] The virtual relationships between working level groups take the place of the activity level dynamic relationships from the external project management information when manipulating the WIT Source. If a scenario moves the initial working level group, the succeeding working level group will be moved as the outcome of the scenario is calculated if its start date occurs within two years of the new finish date of initial working level group under the scenario. The user interface 302 may indicate if/when a milestone is exceeded as the working level groups are moved in time. Examples of virtual relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish, and locked relationships..)

As per Claim 6, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein in creating the schedule from the modules based on the selection of modules, the set of backoffs, and the reference date for the schedule, the scheduler is configured to: 
create the schedule from the modules based on the selection of modules, the set of backoffs, and a set of external events, and the reference date for the schedule.  (in at least [0047] FIG. 6 is a high level flowchart of the sub-operations of one embodiment of the import operation. The import operation 510 begins with a source selection operation 610 that provides a user interface 302 allowing the user 216 to provide detailed project management information to the system. In various embodiments, the detailed project management information is obtained from an external project management tool 210. The external project management tool 210 may be a single system or multiple systems. The user 216 may select some (e.g., a subset) or all external project management information. [0073] FIG. 11 is a high level flowchart of the sub-operations of one embodiment of the report operation 540 performed by the report module 326. The report option includes a select scenarios operation 1110 allowing the user to choose the scenario that serves as the basis for the visualization. A select WIT Groups operation 1120 allows the user to choose the groupings included in or used to organize the visualization. A select resources operation 1130 allows the user to choose the resources included in the visualization. A select report type operation 1140 allows the user to choose the type of report produced by the report module. Examples of report types generated by the WIT System include, but are not limited to, tables, charts, and graphs. Finally, a generate report operation 1150 visualizes the report to a selected output device for consumption by the user. [0074] FIG. 12 is a high level flowchart of the sub-operations of one embodiment of the export operation performed by the export module 328. The export operation allows the changes created using the manipulate module 324 and stored in the scenarios data store 224 to be reincorporated into the external project management information utilized by the external project management tool 210. The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information.)

As per Claim 7, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein the scheduler is configured to: 
receive a buffer that indicates a period of time by which the group of milestones in the module is shifted. (in at least [0064] Start/end delta values for each task are maintained at each working level. Working level relationships are maintained at each working level. When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates. [0074] the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information)

As per Claim 8, Ramsey teaches: (Original) The schedule generation system of claim 7, wherein in creating the schedule from the modules based on the selection of modules, the set of backoffs, and the reference date for the schedule, the scheduler is configured to: 
determine dates for the milestones based on the reference date and time periods defined for the milestones in the modules and a set of buffers for the modules to form the schedule for the project.  (in at least [0046] a manipulate operation 530 for manipulating the transformed project management information into alternate constraint and timeline scenarios, a visualization operation 540 for visualizing scenarios and reporting differences between scenarios, and an export operation 550 for updating the original external project management information to match a selected scenario. [0074] the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information.)

As per Claim 9, Ramsey teaches:  (Original) The schedule generation system of claim 1, wherein the module in the modules comprises: 
an order for the group of milestones; and a group of time periods for the milestones.  (in at least [0065] FIG. 9A illustrates a conceptual example of a detail project showing the hierarchical groups (i.e., tasks) broken down to the activity level and relationships between the activities. In the illustrated embodiment, hierarchical groups 1.1 and 1.2 exist at hierarchical level 2 and are not further subdivided; therefore, the activities (e.g., A1.1.1 through A1.1.4 for hierarchical group 1.1 and A1.2.1 through 1.2.5 for hierarchical group 1.2) associated with these working level groups are at hierarchical level 3. Hierarchical group 1.3 is subdivided into subgroups 1.3.1 through 1.3.3, which exist at hierarchical level 3 and are not subdivided; therefore, the activities associated with hierarchical group 1.3 exist at hierarchical level 4. The internal relationships between the activities in each hierarchical group are represented by the connecting arrows. The dynamic relationships between activities belonging to different hierarchical groups are represented by stars A-E. [0066] FIG. 9B illustrates the aggregation of the activities from FIG. 9A into working level groups at the selected working level as the WIT Source is created. In this example, hierarchical level 2 has been selected as the working level for hierarchical groups 1.1 and 1.2 and hierarchical level 3 has been selected as the working level for hierarchical group 1.3. The transform module 322 aggregates the imported project management information from the hierarchical levels below the working level for each working level group. In this example, the activities at hierarchical level 3 are aggregated into working level groups G1.1 and G1.2 and the activities at hierarchical level 4 are aggregated into working level groups G1.3.1 to G1.3.3. The dynamic relationships between activities belonging to different working level groups are represented by stars A-E and are equivalent to the relationships between activities belonging to different hierarchical groups shown in FIG. 9A.)

As per Claim 10, Ramsey teaches:  (Original) The schedule generation system of claim 9, 
wherein the group of time periods are one of offsets to dates for the group of milestones or durations of time for the group of milestones.  (in at least [0045] WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data.)

As per Claim 11, Ramsey teaches:  (Original) The schedule generation system of claim 1, 
wherein the module in the modules also include tasks for the group of milestones. (in at least [0053] a WIT grouping operation 730 establishes the user-specified WIT Groups to allow for reporting scenarios. Establishing WIT Groups allows the imported project management information to be organized through filtering, sorting, charting, etc. In various embodiments, the activities are organized into WIT Groups based on one or more selected features. Examples of suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. By grouping the activities, the WIT Source allows identification of which WIT Groups are utilizing the significant amounts of the available resources (e.g., money or workforce). Furthermore, the WIT Groups are generally customizable by the customer to create a plurality of different charts. In other embodiments, WIT Groups may be established for project titles, project groups, project group types, project relationships, milestones, and risk, among others. [0055]  During the aggregation operation 710, tasks from the detail project are grouped into collections. In one embodiment, the individual tasks from the detail project are aggregated into timeline columns or other temporal collections)

As per Claim 12, Ramsey teaches:  (Original) The schedule generation system of claim 1, 
wherein each of the milestones has a type and wherein all of the milestones in the module in the modules have a same type.  (in at least [0031] detail project includes all of the tasks that must be performed in order to achieve the desired outcome, the resources allocated for each task, and the logical relationships between the tasks. While the various tasks in the detail project are generally distinguished using different names based on the hierarchical level of the task, as used herein, the term “task” refers to any activity or collection of activities in the detail project. In other words, a task may represent a project (i.e., a large task), a subproject, a detailed schedule, a single activity, or any other collection of activities. Each task may have a logical relationship with one or more other tasks. [0053] suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. By grouping the activities, the WIT Source allows identification of which WIT Groups are utilizing the significant amounts of the available resources (e.g., money or workforce). Furthermore, the WIT Groups are generally customizable by the customer to create a plurality of different charts. In other embodiments, WIT Groups may be established for project titles, project groups, project group types, project relationships, milestones, and risk, among others.)

As per Claim 13, Ramsey teaches:  (Original) The schedule generation system of claim 12, 
wherein the type is one of fabrication, assembly, inspection, testing, finish, and shipping. (in at least [0053]  the activities are organized into WIT Groups based on one or more selected features. Examples of suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. [0075]  in the context of an organization with a portfolio that includes projects for environmental restoration for three buildings. Initially, the portfolio has budgeted constraints for $ 100 million per year and 5,000 work hours for environmental restoration of the three buildings on the site, which includes monitoring, demolition, soil removal, and restoration. The schedule of the original scenario is for environmental remediation of all three buildings in year one (the removal of the first building at the first site, then starting remediation for the first site and starting the removal of the second building at a second site, then starting remediation for the second site and starting the removal of the third building at a third site and remediation for the third site).)













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623